DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/709503 as well as claims 1-20 of co-pending Application No. 16/875941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in all three application are directed to the same control system/method. The pending claims have only rearranged the same limitations recited in the other applications. The claims include same heat engine/controller, motor/motor controller, propeller and its controller, and protection modules for protecting the above described elements.   
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon et al US Publication 20200063599).
Claims 1 and 20, Hon et al teaches a control system for a hybrid aircraft comprising: Controllers 134 receiving power settings and outputting control signals for engine 112 and motor 114 (see for example paragraphs 0028-0030); and power modules for protecting the engine and motor, wherein the motor and engine are controlled based on a system feedback (see for example paragraph 0036).
Claim 2, Hon et al describes in paragraphs 0037-0038 how the protection unit is connected to the plurality of motors 114 and 126 and outputs a control signal based on feedback information from means 132.
Claims 3-5, Hon et al as described above teaches a protection unit for the motor 114, engine 112, and the rest of the powertrain of aircraft 110.
Claim 6, Hon et al describes protection against engine overspeed (see paragraph 0027).
Claim 7, Hon et al describes for example in paragraph 0040 that engine controller controls the propulsion setting of the propeller.
Claim 8, Hon et al describes for example in paragraph 0049 how the controller provides protection commands to the propeller.
Claims 9, 13, and 16, Hon et al describes sensing devices 132 for providing feedback information about the engine, motor, and propeller to the protection module which is part of the system controller.
Claim 10, Hon et al describes in paragraph 0046 that a battery 122 is connected to the control system, wherein a switch 192 is selectively operated based on the feedback information received by the system controller.
Claim 11, Hon et al describes for example in paragraph 0031 a control means for controlling fuel flow in the system.
Claim 12, Hon et al describes for example in paragraph 0021 that the propeller control unit is configured to control the pitch of the propeller.
Claim 14, Hon et al describes for example in paragraph 0026-0027 that the system controller includes thrust control for outputting the needed torque control signals for the engine and motor.
 Claim 15, Hon et al describes in paragraph 0021 the propeller controller.
Claim 17, Hon et al describes in paragraph 0024-25 that torque and speed are used to control the engine, motor, and propeller.
Claims 18-19, Hon et al describes in paragraph 0031 that the various parameters including the temperature/ambient air are used to protect the engine.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892, especially 20160236790 and 20200063599, describe other hybrid aircrafts having an engine, a motor, a propeller, and controllers for each of the engine/motor/impeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846